McFarland, J.
This is an action to recover five thousand dollars upon an alleged parol contract for the insurance of furniture, etc., in the Southern Hotel, at Bakersfield, in Kern County. The verdict and judgment were for plaintiff, and defendant appeals.
The defendant is a corporation organized under the laws of Great Britain, and does business in the Pacific states and territories under the management of W. J. Callingham, and its head office under Ms charge is in San Francisco. It has local agents in various cities and towns, and on July 6, 1889, its agent at Bakersfield was, and for a long time had been, H. A. Blodget. On that *18date a small fire occurred in the Southern Hotel, of which plaintiff was lessee, and in which she had a large amount of furniture and other personal property. The hotel was conducted and managed by her brother, W. H. Harron, who was her general agent for that purpose. Being alarmed at the occurrence of the fire, her said agent went to said Blodget in the afternoon of said July 8th, and told him that he wanted an insurance on said furniture, etc., to take effect immediately, and that if lie- could not obtain it from him he would go elsewhere; and it is clear that the jury were warranted by the evidence in finding that a contract of insurance on said property for one year, for five thousand dollars, was then and there made by defendant with plaintiff, to take effect immediately, provided Blodget had the authority to make such contract for defendant. On the next day, July 7th, a general conflagration, not originating in said hotel, destroyed nearly the entire town, including plaintiff’s said property, which was of a value exceeding five thousand dollars. The real question in the case is, Was the jury authorized by the evidence to find that Blodget had power to bind the defendant? (There are some minor points made about certain rulings of the court, but we do not think that in such rulings any material error was committed.)
Blodget had a written commission from defendant, which certifies that he is appointed agent of defendant, with full power to receive proposals for insurance against loss or damage by fire in Bakersfield and vicinity, to fix rates of premium, and to receive moneys on behalf of the City of London Fire Insurance Company, Limited, of London, England, subject to the rules and regulations of said company, and such instructions as may be given from time to time by the general agents of the western department of the United States.” .(The foregoing words in quotation, marks are the only words in the instrument which either grant or restrict the powers of Blodget.) Appellant con*19tends that Blodget’s powers must be determined by the commission, and that it does not include the power to accept applications, or to make any insurance contracts, while counsel for respondent contends that such power is fairly included in the language of the instrument. We do not think it necessary to determine whether the general scope of the commission, properly construed, includes the authority here questioned, because we think that in this particular case there were “ such instructions . . . . given .... by the general agents ” of defendant as authorized Blodget to make the contract sued on. Harron testified that at the time of the contract he asked Blodget: “ Don’t I want to make a written application? ” and was answered: “No; you are not asking for this insurance. You are giving it to Mr. Callingham upon his asking for it. .... I have letters from Mr. Callingham asking for that insurance; consequently it is not necessary for you to make a written application.” Blodget testified that “I told him [Harron] that I could furnish him insurance; that Mr. Callingham had asked for the insurance on the furniture of the hotel; that I had promised to give it to him, and that I would send it to him, and that it would cover from then.”
Furthermore, it appears in evidence that defendant had taken policies on the-Southern Hotel; that on April 11, 1889, in a letter to Blodget about those policies, Calling-ham wrote as follows: “I dropped you a line yesterday asking if there would be some insurance required on the hotel furniture and other contents of the building. .... If any insurance is required as suggested, I shall be very glad to give my attention to it ”; and that on April 10th, he had written to Blodget as follows: “If the furniture of the Southern Hotel is to be insured, I could take care of the whole line for you, and would place it in any companies that you specially desire.” We think that this testimony and evidence was sufficient to justify the jury in finding that Blodget had authority to make the contract with *20plaintiff, and that he did make it on behalf of defendant. There is no pretense that a written policy embracing the oral contract would not have been made of the date of July 6th if the fire had not taken place before it could have been done. Callingham, when on the witness-stand, did not pretend that there was any other reason for rejecting the policy. There is nothing in the point that the plaintiff’s brother, and manager of the hotel, W. H. Harron, had no authority to act for plaintiff.
Judgment and order denying the motion for a new trial affirmed.
Sharpstein, J., and Beatty, C. J., concurred.
Hearing in Bank denied.